NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGELA RENDEROS-ABREGO,                         No.    16-70193

                Petitioner,                     Agency No. A099-525-181

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Angela Renderos-Abrego, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Renderos-Abrego’s second

motion to reopen as untimely and number-barred, where she failed to establish that

she qualified for an exception to the time and number bars. See 8 C.F.R.

§ 1003.2(c)(1), (3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008)

(evidence must demonstrate prima facie eligibility for relief to warrant reopening

based on changed country conditions).

      To the extent that Renderos-Abrego challenges the BIA’s underlying

dismissal order and its denial of her first motion to reopen, we lack jurisdiction to

consider her arguments because this petition for review was filed more than 30

days after those decisions. See 8 U.S.C. § 1252(b)(1) (“The petition for review

must be filed not later than 30 days after the date of the final order of removal.”);

see also Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003) (30-day deadline is

“mandatory and jurisdictional”).

      We lack jurisdiction to review the BIA’s denial of sua sponte reopening,

where Renderos-Abrego has not raised a legal or constitutional error. See Bonilla

v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to

review Board decisions denying sua sponte reopening for the limited purpose of

reviewing the reasoning behind the decisions for legal or constitutional error.”).


                                           2                                     16-70193
      We also lack jurisdiction to consider the BIA’s denial of Renderos-Abrego’s

request for prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644

(9th Cir. 2012) (order).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED, in part; DISMISSED, in part.




                                         3                                  16-70193